This case is before the Court on writ of error to a final judgment made and entered by the Circuit Court of Leon County, Florida. The Court has examined the transcript of record and briefs filed by the respective parties and being now advised of its judgment in the premises, it is therefore upon consideration ordered and adjudged that the case at bar be and the same is hereby affirmed on the authority of Cone v. Stateex rel. Whitfield (2 cases), this day decided.
It is so ordered.
TERRELL, C. J., BROWN, BUFORD, CHAPMAN, THOMAS and concur.
Justice WHITFIELD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 383